Carrie B. Stewart sued S. J. Watts and Israella D. Watts on August 23, 1917, for principal, interest, and attorneys' fees due on six notes, the principal of which in the aggregate was $190, but which were credited with $35, and for foreclosure of a chattel mortgage lien on a Ford automobile, given to secure payment of said notes. Judgment was rendered in favor of plaintiff for $175.40.
The petition discloses that the sum sued for is less than $200, and contains no allegation of the value of the mortgaged property. It therefore appears that the petition does not affirmatively allege facts showing that the county court has jurisdiction of the cause of action. Reeves v. Faris, 186 S.W. 772; Marshall v. Stowers Furniture Co.,167 S.W. 230; Glasscock v. Sinks, 185 S.W. 405.
The Judgment is reversed, and the cause remanded.